Citation Nr: 1003039	
Decision Date: 01/21/10    Archive Date: 02/01/10

DOCKET NO.  06-32 970	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to service connection for a neck condition, 
to include as secondary to service-connected arthralgia of 
the lumbosacral area with degenerative disc disease L3-L4.

2.  Entitlement to a total disability rating based on 
individual unemployability (TDIU) due to service-connected 
disability.


REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1969 to August 
1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Offices (RO) in New York, New 
York.

In April 2008, the Veteran testified at a Travel Board 
hearing before the undersigned Veterans Law Judge.  A 
transcript of this hearing is associated with the claims 
folder.

The issue of entitlement to a TDIU due to service-connected 
disability is addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDING OF FACT

The probative evidence of record reveals that the Veteran's 
current neck condition is proximately due to the Veteran's 
service-connected arthralgia of the lumbosacral area with 
degenerative disc disease L3-L4.




CONCLUSION OF LAW

A neck condition is proximately due to the Veteran's service-
connected arthralgia of the lumbosacral area with 
degenerative disc disease L3-L4.  38 U.S.C.A. §§ 1110, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 
3.309, 3.310 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 101(16), 1110, 1131; 38 
C.F.R. § 3.303.  Service connection may also be granted for 
any disease diagnosed after discharge, when all the evidence 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  In 
addition, where a Veteran served 90 days or more, and 
arthritis becomes manifest to a degree of 10 percent or more 
within one year from date of termination of such service, 
such diseases shall be presumed to have been incurred in or 
aggravated by service, even though there is no evidence of 
such disease during the period of service. This presumption 
is rebuttable by affirmative evidence to the contrary.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113; 38 C.F.R. §§ 3.307, 
3.309(a).

Generally, to establish service connection, there must be (1) 
medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in- 
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  See Hickson 
v. West, 12 Vet. App. 247, 253 (1999).  The United States 
Court of Appeals for the Federal Circuit (Federal Circuit) 
has held that a Veteran seeking disability benefits must 
establish the existence of a disability and a connection 
between service and the disability.  Boyer v. West, 210 F.3d 
1351, 1353 (Fed. Cir. 2000).

In addition to the elements of direct service connection, 
service connection may also be granted on a secondary basis 
for a disability if it is proximately due to or the result of 
a service-connected disease or injury.  38 C.F.R. § 3.310(a).  

The Court has held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  The Federal Circuit has also recognized the 
Board's "authority to discount the weight and probity of 
evidence in the light of its own inherent characteristics and 
its relationship to other items of evidence."  Madden v. 
Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the Veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination, the 
benefit of the doubt is afforded the Veteran.

The Veteran seeks entitlement to service connection for a 
neck condition.  The Veteran contends that his current neck 
condition is due to his service-connected arthralgia of the 
lumbosacral area with degenerative disc disease L3-L4.

The Veteran's service treatment records reveal that the 
Veteran complained of left sided back pain in July 1970 and 
was noted to have a lumbar thoracic spasm.  The Veteran was 
diagnosed with a muscle strain.  In September 1970 the 
Veteran complained of a back ache after reporting being 
assaulted.  The Veteran was diagnosed with pulled muscles.  
In November 1971 the Veteran complained of and was treated 
multiple times for back pain and muscle strain.  In April 
1972 the Veteran complained of low back pain and was 
diagnosed with spondolethesis.  However, the Veteran's 
service treatment records do not reveal any complaint, 
diagnosis, or treatment for any neck condition and upon 
examination at separation from service in August 1973 the 
Veteran was not noted to have any musculoskeletal conditions.

Post-service treatment records document treatment for a neck 
condition beginning in the 1990s.  

In July 2002 the Veteran was afforded a VA Compensation and 
Pension (C&P) spine examination.  After physical examination 
the Veteran was diagnosed with extensive discogenic problems 
of the cervical spine needing surgical operations of the 
cervical spine with diskectomies at more than one level with 
failed surgical treatment and presently under pain 
management.  The examiner characterized the condition as non-
service-related.  However, no rationale for the examiner's 
opinion was provided.

In a private treatment note, dated in June 2004, the Veteran 
was reported to have cervical spine pain secondary to a fall.  
A private June 2004 X-ray revealed fusion from C4 to C7 and 
degenerative disc disease at C7-T1.  The Veteran was 
subsequently treated for a cervical spine condition from July 
2004 to November 2004.

In a letter, dated in September 2004, P.G., a private 
chiropractor, rendered the opinion that the Veteran's low 
back injuries "have likely contributed to a spinal 
instability and symptomology related to [the Veteran's] 
neck."

In a letter from Dr. J.H., a private physician, dated in 
September 2004, the Veteran was reported to suffer from 
chronic neck and back pain.  Dr. J.H. indicated that the 
Veteran's chronic low back pain was secondary to his 
underlying disc disease and spondylitic disease.  This 
condition was reported to affect how the Veteran carries 
weight, sits, walks, and sleeps, and to affect the Veteran's 
posture.  This was noted to cause the exacerbations of the 
Veteran's chronic neck pain.

In a letter dated in October 2004, P.G, a private 
chiropractor, indicated that an initial injury in 1971 likely 
predisposed the Veteran to additional work-related injuries 
that he sustained to his neck and back and that the Veteran's 
initial low back injuries likely contributed to spinal 
instability and symptomology related to the Veteran's 
complaints of neck and low back pain.

In December 2004 the Veteran was afforded a VA C&P spine 
examination.  The Veteran indicated that his neck pain began 
in July 1970 when he was involved in a motor vehicle 
accident.  He reported that his neck pain had become 
progressively worse.  After physical examination the Veteran 
was diagnosed with chronic neck pain syndrome, cervical 
spondylosis with disk herniation, cervical diskectomy at the 
level of C4-5, C5-6, and C6-7, and arthrodesis and chronic 
low back pain syndrome with degenerative disk disease.  The 
examiner rendered the opinion that the Veteran could not 
return to work as a heavy equipment operator.  However, the 
examiner did not offer an opinion regarding the etiology of 
the Veteran's neck condition.

In March 2005 the Veteran was afforded a VA C&P spine 
examination.  The examiner reported that the Veteran's 
service treatment records do not reveal any indication of any 
neck injury, complaint, diagnosis, or treatment.  After 
physical examination the Veteran was diagnosed with chronic 
neck pain syndrome, cervical fusion at level C4 and C7, 
multiple level degenerative joint disease of the cervical 
spine, and disc bulge between C2 and T1.  The examiner 
rendered the opinion that the Veteran's neck condition was 
not related to the Veteran's service-connected lower back 
condition due to a lack of complaint of any neck problems 
until 1998 or 1999.

In an October 2006 statement, P.G., a private chiropractor, 
reported that the Veteran's back problem caused episodes of 
severe pain with altered gait and that it was "possible that 
the low back injury altered his posture and gait which in 
turn resulted in problems related to the cervical spine."

In a March 2009 statement, Dr. J.H. rendered the opinion that 
the Veteran's neck condition is likely secondary to his 
arthralgia LS with degenerative disc disease L3-L4.  Dr. J.H. 
stated that that "due to his lumbar degenerative disease, 
[the Veteran's] gait, posture and ability to lift has had to 
be adjusted."  Dr. J.H. further noted that "this places an 
abnormal stress on the upper spine resulting in chronic neck 
pain."

In January 2009 the Veteran underwent a private cervical 
spine MRI scan.  The scan revealed status post fusion from C4 
to C7, small central herniated disc at C3-C4, mild narrowing 
of both neural foramina from C3 to C7, and degenerative disc 
disease from C2 to C4 and of C7-T1.

The Board finds that the evidence is at least in equipoise 
and that entitlement to service connection for a neck 
condition is warranted.  The Veteran's service treatment 
records reveal that the Veteran was treated on multiple 
occasions for back pain; however, the records do not reveal 
any complaint, diagnosis, or treatment for any neck pain or 
condition.  In addition, upon examination at separation from 
service, the Veteran was not noted to have any 
musculoskeletal conditions.  The Board notes that the Veteran 
is currently in receipt of service connected benefits for 
arthralgia of the lumbosacral area with degenerative disc 
disease L3-L4.  After examination in March 2005 a VA examiner 
rendered the opinion that the Veteran's neck condition was 
not proximately due to the Veteran's lower back condition due 
to the Veteran's lack of complaint of any neck condition 
until 1998 or 1999.  However, Dr. J.H. rendered the opinion 
that the Veteran's neck condition was likely proximately due 
to the Veteran's low back condition due to the alteration it 
caused in the Veteran's posture and gait placing more strain 
upon the Veteran's cervical spine.  In addition, P.G., a 
private chiropractor, has indicated that it was likely that 
the Veteran's neck condition was proximately due to the 
Veteran's lower back condition.  The Board therefore finds 
that the evidence is at least in equipoise that the Veteran's 
neck condition is proximately (at least as likely as not) due 
to the Veteran's service connected arthralgia of the 
lumbosacral area with degenerative disc disease L3-L4.  As 
such, entitlement to service connection for a neck condition, 
to include as secondary to arthralgia of the lumbosacral area 
with degenerative disc disease L3-L4, is granted.

II.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  In this case, the Board is granting in 
full the benefit sought on appeal.  Accordingly, assuming, 
without deciding, that any error was committed with respect 
to either the duty to notify or the duty to assist, such 
error was harmless and will not be further discussed.  


ORDER

Entitlement to service connection for a neck condition, to 
include as secondary to service-connected arthralgia of the 
lumbosacral area with degenerative disc disease L3-L4, is 
granted.


REMAND

In February and March 2005, the Veteran expressed his 
disagreement with the RO's December 2004 denial of his claim 
of entitlement to a TDIU.  To date, the RO has not issued the 
Veteran a Statement of the Case (SOC) with respect to this 
claim.  Under the circumstances, the Board has no discretion 
and is obliged to remand this issue to the RO for the 
issuance of an SOC.  See Manlincon v. West, 12 Vet. App. 238, 
240-41 (1999); Holland v. Gober, 10 Vet. App. 433, 436 
(1997).

Accordingly, the case is REMANDED for the following action:

The RO must issue the Veteran an SOC with 
respect to his claim of entitlement to 
TDIU, to include notification of the need 
to timely file a Substantive Appeal to 
perfect his appeal on this issue.  The RO 
should allow the appellant the requisite 
period of time for a response.  If a 
timely substantive appeal is filed with 
respect to these issues, the case must be 
returned to the Board for further 
appellate consideration of this issue.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


